Exhibit 10.4 FIRST AMENDMENT THIS FIRST AMENDMENT (this “Amendment”) is made and entered into as of August 10, 2015, by and between HUDSON , LLC, a Delaware limited liability company (“Landlord”), and COHERUS BIOSCIENCES, INC., a Delaware corporation (“Tenant”). RECITALS A. Landlord and Tenant are parties to that certain lease dated July 6, 2015 (the “Lease”).Pursuant to the Lease, Landlord has leased to Tenant space currently containing approximately 27,532rentable square feet (the “Premises”) described as Suite No. 600 on the sixth floor of the building commonly known as 333 Twin Dolphin located at 333 Twin Dolphin Drive, Redwood City, California. B. Tenant and Landlord mutually desire that the Lease be amended on and subject to the following terms and conditions. NOW, THEREFORE, in consideration of the above recitals which by this reference are incorporated herein, the mutual covenants and conditions contained herein and other valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Landlord and Tenant agree as follows: 1. Amendment.Effective as of the date hereof (unless different effective date(s) is/are specifically referenced in this Section), Landlord and Tenant agree that the Lease shall be amended in accordance with the following terms and conditions: Over-Allowance Amount.Section 2.6.2 of Exhibit B to the Lease is hereby amended and restated as follows: “2.6.2 Over-Allowance Amount.If the Construction Pricing Proposal exceeds the Allowance, then Tenant shall deliver to Landlord cash in the amount of such excess (for purposes of this Exhibit B, the “Over-Allowance Amount”) in two installments:(i) fifty percent (50%) concurrently with its delivery to Landlord of its approval of the Construction Pricing Proposal (the “Initial Payment”), and (ii) fifty percent (50%) upon the earlier of (A) 45 days after the date of commencement of construction of the Tenant Improvement Work, or (B) the first date on which Landlord has disbursed the entire Initial Payment in accordance with the provisions hereof.The Over-Allowance Amount shall be disbursed by Landlord pursuant to the same procedure as the Allowance; provided, however, that any portion of the Over-Allowance Amount held by Landlord shall be disbursed by Landlord before the Allowance.If, after the Construction Pricing Proposal is approved by Tenant, (a)any revision is made to the Approved Additional Programming Information or the Approved Architectural Drawings, or Tenant disapproves any Engineering Drawings that satisfy the Engineering Requirements, or the Tenant Improvement Work is otherwise changed, in each case in a way that increases the Construction Pricing Proposal, or (b)the Construction Pricing Proposal is otherwise increased to reflect the actual cost of all Allowance Items to be incurred by Tenant in connection with the performance of the Tenant Improvement Work pursuant to the terms hereof, then Tenant shall deliver any resulting Over-Allowance Amount (or any resulting increase in the Over-Allowance Amount) to Landlord within 10business days after Landlord’s request following such increase in the Construction Pricing Proposal.” Address of Landlord.The address of Landlord set forth in Section 1.11 of the Lease is hereby amended and restated as the following: Hudson 333 Twin Dolphin Plaza c/o Hudson Pacific Properties 950 Tower Lane, Suite 1800 Foster City, California94404 Attn:Building manager with copies to: Hudson 333 Twin Dolphin Plaza c/o Hudson Pacific Properties 950 Tower Lane, Suite 1800 Foster City, California94404 Attn:Managing Counsel and: Hudson 333 Twin Dolphin Plaza c/o Hudson Pacific Properties 11601 Wilshire Boulevard, Sixth Floor
